Case 2:20-cv-00237-JDL Document 34 Filed 06/03/21 Page 1 of 6             PageID #: 539




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

ED FRIEDMAN,                                    )
                                                )
      Plaintiff,                                )
                                                )             2:20-cv-00237-JDL
v.                                              )
                                                )
CENTRAL MAINE POWER COMPANY,                    )
                                                )
      Defendant                                 )
                                                )

           DEFENDANT’S REQUEST FOR MODIFICATION OF THE
               PROPOSED AMENDED SCHEDULING ORDER

      The Defendant, through its undersigned counsel, respectfully requests a

modification to the Court’s Proposed Amended Scheduling Order (ECF 33) and a stay of

discovery for ninety (90) days (Request).

      In support of its Request, the Defendant states:

      1. In this action, Plaintiff challenges the refusal of Central Maine Power

          Company (CMP) to waive the opt-out fees established by the Maine Public

          Utilities Commission (MPUC) that requires CMP to charge all customers who

          elect to have their electricity consumption measured by non-standard metering.

      2. In the Complaint, Plaintiff seeks:

             A. Declaratory Relief;

             B. Compensatory Damages;

             C. Legal costs and attorney’s fees;
Case 2:20-cv-00237-JDL Document 34 Filed 06/03/21 Page 2 of 6              PageID #: 540




           D. A permanent injunction requiring Defendant to comply

               with the [law] and to waive the opt-out fee . . . ;

           E. Other and further relief, at law or in equity, to which

               Plaintiff may be justly entitled.

     3. As CMP explained in its Motion to Dismiss, the company believes that it is

        prohibited from waiving the opt-out fee, either prospectively or retrospectively,

        without the permission of the MPUC.

     4. CMP’s position is rooted in the requirements of Maine law, that:

           a. It charge rates that the MPUC determines to be “just and

               reasonable,” 35-A M.R.S.A. § 301; and

           b. It impose its charges uniformly, without discount or

               discrimination, 35-A M.R.S.A. §703 (“No person may

               knowingly solicit, accept or receive any rebate, discount or

               discrimination in respect to any service rendered, or to be

               rendered by a public utility, or for any related service where

               the service is rendered free or at a rate less than named in

               the schedules in force, or where a service or advantage is

               received other than is specified.”).

     5. CMP’s position – that consistent with (i) the MPUC’s May 19, 2011 Order in

        Docket 201-345, adopting an opt-out fee structure and requiring CMP to allow

        any customer for any reason to opt-out of receiving CMP’s standard smart meter,

        (ii) CMP’s Terms & Conditions that the Company was required by Statute to

                                           -2-
Case 2:20-cv-00237-JDL Document 34 Filed 06/03/21 Page 3 of 6                         PageID #: 541




            adopt incorporating the MPUC’s required opt-out fees, and (iii) 35-A M.R.S.A.

            §703, it is required to charge Mr. Friedman the same opt-out fee its charges to

            each of its opt-out customers – finds support in a letter (Attachment A) from

            Mitchell Tannenbaum, General Counsel for the MPUC, to Mr. Freidman, in

            which Mr. Tannenbaum, responding to Mr. Friedman’s request that the MPUC

            require CMP to waive the opt-out fee (Attachment B), explained: “[T]he opt-out

            fees associated with the installation and operation of electromechanical meters

            are a part of CMP's terms and conditions, and the Commission and the Maine

            Supreme Judicial Court have determined those rates to be just and reasonable.”

        6. CMP is in the process of drafting, and will shortly file with the MPUC, a

            “Request to Reopen and Modify Commission Order to Provide for a No Fee Opt-

            Out for Certain Disabled Individuals.” In that filing, CMP intends to ask the

            MPUC to modify its 2011 Opt-Out Order1, to provide that customers

            who establish, through a notarized declaration by their medical physician who

            is licensed in Maine, that they have a disability, the symptoms and progression

            of which will be negatively impacted unless they limit their radio-frequency

            exposure, will be allowed to choose a non-standard meter without imposition of

            the additional opt-out fee charged to all opt-out customers under the current

            regulations.




1
 The Opt-Out Order was issued in two parts. They are on file with the Court as Exhibits 3 and 4 to
CMP’s Motion to Dismiss (ECF 11-3 and 11-4).
                                                  -3-
Case 2:20-cv-00237-JDL Document 34 Filed 06/03/21 Page 4 of 6            PageID #: 542




     7. CMP intends to ask the MPUC to act on its request on an expedited basis, and

        anticipates that the MPUC will act on its request within ninety (90) days.

     8. If and when the MPUC grants CMP’s request, and provided that Mr. Friedman

        submits the notarized declaration contemplated by the modified Order the

        company will request the MPUC to issue, CMP will waive the opt-out fees it has

        charged Mr. Friedman in the past and otherwise would charge him in the future.

     9. If and when the MPUC grants CMP’s request, Mr. Friedman’s claims for

        declaratory and injunctive relief will become moot, leaving only his claims for

        costs, attorneys’ fees, and compensatory damages.

     10. CMP expects that the mooting of Mr. Friedman’s claims for declaratory and

        injunctive relief will have an enormous impact on the scope and cost of the

        litigation. This is true, CMP believes, because there will be no need for the

        parties to relitigate the technical, scientific issue they have already litigated

        extensively before the MPUC, and in the Superior Court and the Law Court –

        specifically, the question of whether or not radio-frequency radiation, at the

        levels emitted by CMP smart meters, create a risk of medical injury. Instead,

        because Mr. Friedman has not alleged that he has suffered an actual physical

        injury, his remaining claim for compensatory damages will necessarily be

        narrowly-focused and much simpler than it otherwise would be.

     11. By narrowing the issues and simplifying the case, CMP hopes and expects to

        minimize the legal expense incurred by both parties, and the use of judicial

        resources.

                                         -4-
Case 2:20-cv-00237-JDL Document 34 Filed 06/03/21 Page 5 of 6                PageID #: 543




        12. Because Mr. Friedman is asserting claims for attorneys’ fees, minimizing those

           fees will have the beneficial effect of improving the chances that the case can be

           resolved informally. CMP may, in fact, make an offer of judgment (disclaiming

           liability), once it has the MPUC’s authority to unconditionally consent to a

           judgment for injunctive relief, in the hope that making such an offer will

           accelerate the resolution of the case.

        13. For the foregoing reasons, CMP submits that it would advance the interests of

           judicial economy for the Court to modify the proposed Amended Scheduling

           Order, by staying discovery for a period of ninety (90) days.

        WHEREFORE, the Defendant respectfully requests that the Court modify its

proposed Amended Scheduling Order by staying discovery for a period of ninety (90)

days.

        Dated at Portland, Maine this 3rd day of June, 2021.

                                    NORMAN, HANSON & DETROY, LLC

                                    /s/ Christopher C. Taintor, Esq.
                                    Attorney for Defendant Central Maine Power

                                    Norman, Hanson & DeTroy, LLC
                                    Two Canal Plaza, P.O. Box 4600
                                    Portland, ME 04112-4600
                                    (207) 774-7000




                                             -5-
Case 2:20-cv-00237-JDL Document 34 Filed 06/03/21 Page 6 of 6                PageID #: 544




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

                                  Certificate of Service


      I hereby certify that on June 3, 2021, I electronically filed this Request for

Modification of the Amended Proposed Scheduling Order with the Clerk of Court using

the CM/ECF system which will send notification of such filing to all counsel of record.



                                          /s/ Christopher C. Taintor, Esq.
                                          Attorney for Defendant Central Maine Power

                                          Norman, Hanson & DeTroy, LLC
                                          Two Canal Plaza, P.O. Box 4600
                                          Portland, ME 04112-4600
                                          (207) 774-7000




                                            -6-
